ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Nigro on 02/16/2022.

Claims 2, 14-15 and 19 have been cancelled.
Claims 1, 9-10, 13 and 18 have been amended to:

1.	(Currently Amended) A turnbuckle for adjustably locking a component of a gas turbine engine to a the turnbuckle comprising:
	an outer body having a first internal threading and an outer body witness hole, the outer body defining a first end configured for attachment to the component;
	an inner body having a first external threading, the inner body defining a second end configured for attachment to the 
	a coupling body having a second internal threading configured to 
	wherein the outer body witness hole extends through the outer body and is configured to permit visualization of 
	wherein the inner body has an inner body witness hole disposed on the first external threading and configured to permit visualization of 

9.	(Currently Amended) The turnbuckle of claim 8, wherein the outer body and the first jam nut are configured to receive a first lock wire configured to prevent 

10.	(Currently Amended) The turnbuckle of claim 9, wherein the coupling body and the second jam nut are configured to receive a second lock wire configured to prevent 

13.	(Currently Amended) A method for adjustably locking a component of a gas turbine engine to a the method comprising:
	adjusting a coupling body having a second internal threading configured to 
	locking the coupling body to the outer body using a first jam nut 
	locking the inner body to the coupling body using a second jam nut 
	inspecting for a first short-threading of the second external threading within the first internal threading via an outer body witness hole that extends through the outer body; and
	inspecting for a second short-threading of the first external threading within the second internal threading via an inner body witness hole disposed on the first external threading when the inner body witness hole is visible outside the second internal threading[[,]]
	
	

18.	(Currently Amended) An apparatus for adjustably locking a component of a gas turbine engine to a the apparatus comprising:
	an outer body having a first end configured for attachment to the component, a first internal threading, and an outer body witness hole;
	an inner body having a second end configured for attachment to the 
	a coupling body having a second internal threading configured to 
	wherein the outer body witness hole extends through the outer body and is configured to permit visualization of 
	wherein the inner body has an inner body witness hole disposed on the first external threading and configured to permit visualization of .

Reasons for Allowance
Claims 1, 3-13, 16-18 and 20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach a turnbuckle having the respective outer body and inner body witness holes configured with respect to the respective internal and/or external threading(s) of the turnbuckle/turnbuckle elements in combination with the other claim limitations.
The closest prior art of record is that of US 3938822 (Guerriero), such that Guerriero teaches a turnbuckle comprising each of an inner body, an outer body, and a coupling body (see Fig. 2). However, Guerriero fails to teach the respective witness holes that enable visualization of the respective short-threading(s) claimed.

As such, the claimed invention(s) allow(s) for a distinct enhanced degree of visualization of the respective threading(s) of the turnbuckle/turnbuckle elements, which in turn, enables one to make easier and/or more precise adjustments to the overall positioning of the turnbuckle/turnbuckle elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747